Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant’s amendment to overcome the 112(b) indefiniteness rejection has been considered. The rejection is overcome.
	Regarding Applicant’s argument that modifying Baert to include a second locking strip that extends along at least an entire length of a front surface of the panel as suggested by Pervan would require modifying the panel of type A (in Pervan) by changing the right-hand side edge from a groove-type edge to a locking strip-type edge, such that the opposing sides (4a, 4b) of panels of type C (in Pervan) are structurally identical and unable to cooperate with one another for locking, the examiner does not disagree. However, this feature is not claimed. Rather, claim 1 specifies “a first mechanical locking system at respective opposite and parallel third and fourth edges, the first locking system comprising a first locking strip at one of the third or fourth edges having a first locking element configured to cooperate for horizontal locking with a first locking groove at the other of the third of fourth edge of an adjacent building panel [emphasis added by the examiner]”. While the teaching of Pervan discloses mirror symmetrical locking strips at third and fourth edges in type C, this does not preclude the locking strips from cooperating with a first locking groove of a third or fourth edge of an adjacent building panel. As claimed, the adjacent panel is not required to be identical to the claimed panel. The panels of Pervan are similar.
	Regarding the motivation for modifying Baert as suggested by Pervan, Pervan clearly discloses wherein modifying a panel to include a second locking strip that extends along at least an entire length of a front surface of the panel, such that the entire length of the front surface of the panel is flanked by the second locking strip provides a panel that can be arranged in creative patterns (e.g. cross shapes) as shown in Figs. 5a-5b of Pervan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633